internal_revenue_service index no number release date cc dom p si - plr-106477-99 date x a b c d e trust f date date date date date year state y dear this is in reply to your letter dated date and subsequent correspondence submitted on behalf of x requesting relief under sec_1362 of the internal_revenue_code the information submitted states that x is a corporation organized under the laws of state y x elected to be an s_corporation effective date the current shareholders of x are a b c d e and trust on date f died as part of the administration of f's estate the shares of x owned by f were transferred to trust on date sixty days after the date the shares of x were transferred to trust trust ceased to be an eligible shareholder of x but continued to hold shares of x resulting in the termination of x's s_corporation_election since the date of f's death trust's share of x's taxable_income has been passed through to b and b has included the income on b's individual tax_return in year x retained a tax attorney in connection with the evaluation of a potential corporate transaction in connection with that review it was discovered that trust was not a qualified s_corporation shareholder and that the s election for x had terminated on date x seeks relief under sec_1362 that x's s election be reinstated as of date furthermore trust would now like to file an election under sec_1361 effective date and is requesting permission to file the election x and the shareholders of x have filed consistent with the treatment of x as an s_corporation a represents that the terminating event was not motivated by tax_avoidance or retroactive tax planning x and its shareholders have agreed to make any adjustments that the commissioner may require consistent with the treatment of x as an s_corporation sec_1361 provides that the term s_corporation means with respect to any taxable_year a small_business_corporation for which an election under sec_1362 is in effect for such year sec_1361 provides that the term small_business_corporation means a domestic_corporation which is not an ineligible_corporation and which does not have as a shareholder a person other than an estate and other than a_trust described in sec_1361 who is not an individual for taxable years beginning on or before date sec_1361 provided that for purposes of sec_1361 trusts that may be shareholders include a_trust with respect to stock transferred to it pursuant to the terms of a will but only for the day period beginning on the day on which such stock is transferred to it sec_1361 provides that an electing_small_business_trust esbt means any trust if i such trust does not have as a beneficiary any person other than i an individual ii an estate or iii an organization described in paragraph or of sec_170 ii no interest in such trust was acquired by purchase and iii an election under sec_1361 applies to such trust sec_1362 provides that an election under sec_1362 will be terminated whenever at any time on or after the 1st day of the 1st taxable_year for which the corporation is an s_corporation such corporation ceases to be a small_business_corporation sec_1362 provides that any termination under sec_1362 shall be effective on and after the date of cessation sec_1362 provides in part that if an election under sec_1362 by any corporation was terminated under paragraph or of sec_1362 the secretary determines that the termination was inadvertent no later than a reasonable period of time after the discovery of the circumstances resulting in the termination steps were taken so that the corporation is a small_business_corporation and each person who was a shareholder of the corporation at any time during the period specified pursuant to sec_1362 agrees to make such adjustments consistent with the treatment of the corporation as an s_corporation as may be required by the secretary with respect to such period then notwithstanding the circumstances resulting in such the termination the corporation shall be treated as an s_corporation during the period specified by the secretary based on the information provided and the representations made we hold that the termination of x's s_corporation_election occurred on date as a result of the failure of trust to continue to qualify as a qualified s_corporation shareholder under sec_1361 and that the termination constituted an inadvertent termination within the meaning of sec_1362 we further hold that pursuant to the provisions of sec_1362 x will be treated as an s_corporation from date to date provided that x's election was valid and not otherwise terminated under sec_1362 in addition from date and thereafter trust will be treated as an esbt under sec_1361 provided that trust files an esbt election effective for date with the appropriate service_center within days following the date of this letter therefore the shareholders of x must include their pro_rata share of the separately_stated and nonseparately computed items of x as provided in sec_1366 make any adjustments to basis as provided in sec_1367 and take into account any distributions made by x as provided in sec_1368 for the period from date through date b must report the items allocated to trust as if trust was a qualified_subchapter_s_trust under sec_1361 if x or its shareholders fail to treat x as described above this ruling will be null and void except as specifically ruled above we express no opinion concerning the federal tax consequences of the transactions described above under any other provisions of the code this ruling is directed only to the taxpayers who requested it sec_6110 provides that it may not be used or cited as precedent pursuant to the power_of_attorney on file with this office a copy of this letter is being sent to x sincerely yours j thomas hines senior technician reviewer branch office of the assistant chief_counsel passthroughs and special industries enclosures copy of this letter copy for sec_6110 purposes
